

117 HRES 361 IH: Calling upon the United States Senate to give its advice and consent to the ratification of the United Nations Convention on the Law of the Sea.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 361IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Courtney (for himself, Mr. Young, Mr. Larsen of Washington, Mr. Garamendi, Mr. Langevin, and Mrs. Luria) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling upon the United States Senate to give its advice and consent to the ratification of the United Nations Convention on the Law of the Sea.Whereas the United Nations Convention on the Law of the Sea (UNCLOS) was adopted by the Third United Nations Conference on the Law of the Sea in December 1982 and entered into force in November 1994 to establish a treaty regime to govern activities on, over, and under the world’s oceans;Whereas UNCLOS builds on four 1958 Law of the Sea conventions to which the United States is a party, namely the Convention on the Territorial Sea and the Contiguous Zone, the Convention on the High Seas, the Convention on the Continental Shelf, and the Convention on Fishing and Conservation of the Living Resources of the High Seas;Whereas UNCLOS and an associated 1994 agreement relating to implementation of the treaty were transmitted to the Senate on October 6, 1994, and, in the absence of Senate advice and consent to ratification, the United States is not a party to the treaty or the associated 1994 agreement;Whereas the treaty has been ratified by 167 parties, which includes 166 countries and the European Union, but not the United States;Whereas the United States, like most other countries, maintains that coastal states under UNCLOS have the right to regulate economic activities in their Exclusive Economic Zones (EEZs), but do not have the right to regulate foreign military activities in their EEZs;Whereas the treaty’s provisions relating to navigational rights, including navigational rights in EEZs, reflect the diplomatic position of the United States on the issue dating back to the adoption of UNCLOS in 1982;Whereas becoming a party to the treaty would codify the United States current position of recognizing the provisions within UNCLOS as customary international law;Whereas becoming a party to the treaty would give the United States standing to participate in discussions relating to the treaty and thereby improve the ability of the United States to intervene as a full party to disputes relating to navigational rights and to defend United States interpretations of the treaty’s provisions, including those relating to whether coastal states have a right under UNCLOS to regulate foreign military activities in their EEZs;Whereas relying on customary international norms to defend United States interests in those issues is not sufficient, because customary international law is not universally accepted and is subject to change over time based on state practice;Whereas relying on other countries to assert claims on behalf of the United States at the Permanent Court of Arbitration at The Hague is woefully insufficient to defend and uphold United States sovereign rights and interests;Whereas the Permanent Court of Arbitration, in the July 12, 2016, ruling on the case In the Matter of the South China Sea Arbitration, stated that the Tribunal forwarded to the Parties for their comment a Note Verbale from the Embassy of the United States of America, requesting to send a representative to observe the hearing, and the Tribunal communicated to the Parties and the U.S. Embassy that it had decided that only interested States parties to the United Nations Convention on the Law of the Sea will be admitted as observers and thus could not accede to the U.S. request;Whereas, on November 25, 2018, the Russian Federation violated international norms and binding agreements, including UNCLOS, in firing upon, ramming, and seizing Ukrainian vessels and crews attempting to pass through the Kerch Strait;Whereas, on May 25, 2019, the International Tribunal for the Law of the Sea ruled in a vote of 19–1 that [t]he Russian Federation shall immediately release the Ukrainian naval vessels Berdyansk, Nikopol and Yani Kapu, and return them to the custody of Ukraine and that [t]he Russian Federation shall immediately release the 24 detained Ukrainian servicemen and allow them to return to Ukraine, demonstrating the Tribunal’s rejection of the Russian Federation’s arguments in that matter in relation to the Law of the Sea;Whereas despite the Tribunal’s ruling aligning with the position of the United States Government on the November 25, 2018, incident, the continued nonparticipation of the United States in UNCLOS limits the ability of the United States to effectively respond to the Russian Federation’s actions and to any potential future violations by the Russian Federation and any other signatory of UNCLOS;Whereas the current Secretary of Defense, the Honorable Lloyd Austin, stated that the United States has long treated UNCLOS’s provisions related to navigation and overflight as reflective of longstanding and customary international law. Our military already acts in a manner consistent with these rights and freedoms, so accession to the Convention will not impact the manner in which we conduct our operations, in response to a question for the record from Senator Hirono on January 21, 2021;Whereas the current Chief of Naval Operations, Admiral Michael Gilday, stated that becoming a party to the Convention would reinforce freedom of the seas and the navigational rights vital to our global force posture in the world’s largest maneuver space. Joining the Convention would also demonstrate our commitment to the rule of law, and strengthen our credibility with other Convention parties, in response to advance policy questions on July 30, 2019, before the Committee on Armed Services of the Senate;Whereas the current Chief of Naval Operations, Admiral Michael Gilday, further stated that acceding to the Convention would strengthen our strategic position on issues pertaining to the [South China Sea and the Arctic]. The United States would have increased credibility when responding to excessive maritime claims and militarization efforts in the South China Sea. With respect to the Arctic, becoming a party to the Convention would allow the U.S. to position itself to safeguard access for the purposes of maritime traffic, resource exploitation, and other human activities, while ensuring other states comply with the law of the sea, in response to advance policy questions on July 30, 2019, before the Committee on Armed Services of the Senate;Whereas the Commander of United States Indo-Pacific Command, Admiral Philip S. Davidson, stated that our accession to the UNCLOS would help our position legally across the globe and would do nothing to limit our military operations in the manner in which we’re conducting them now, on April 17, 2018, before the Committee on Armed Services of the Senate;Whereas the Commander of United States Indo-Pacific Command, Admiral Philip S. Davidson, further stated, I’m on record saying that [ratification of the UNCLOS] would be good for us, I think we would be hard-pressed to find a Navy Admiral that’s said otherwise., on March 9, 2021, before the Committee on Armed Services of the Senate;Whereas the Commander, North American Aerospace Defense Command and United States Northern Command, General Glen VanHerck, stated, It would be [in the interests of the United States to accede to the UNCLOS because] it gives us a better posture, a seat at the table, more credibility when we work many of the issues that we have to work around the globe with allies, partners, and potential competitors., on March 16, 2021, before the Committee on Armed Services of the Senate;Whereas the Commander, North American Aerospace Defense Command and United States Northern Command, General Glen VanHerck, further stated in regard to United States ratification of the UNCLOS that as Russia takes over the Arctic Council in May [2021], it’s never been more crucial for us with our like-minded nations and allies and partners that we come to agreement to not allow Russia and China to exploit any seams and gaps, on March 16, 2021, before the Committee on Armed Services of the Senate;Whereas the Commander, North American Aerospace Defense Command and United States Northern Command, General Glen VanHerck, further stated I support the accession to UNCLOS. I think it puts us in a more strategic position when we address these issues internationally, globally, with competitors or our allies and partners as well., on April 14, 2021, before the House Committee on Armed Services;Whereas the Commander, United States European Command, General Tod Wolters, answered in the affirmative under questioning from Congressman Joe Courtney on whether General Wolters supported the United States becoming a full participant in UNCLOS, on April 15, 2021, before the House Committee on Armed Services;Whereas the Commander, United States Pacific Fleet, and current nominee to be the Commander of United States Indo-Pacific Command, Admiral John C. Aquilino, stated that, there’s really two main reasons [to ratify UNCLOS]: as the group gets together, it would be certainly beneficial if we had a seat at the table when there were discussions occurring as it applied to potential adjustments and the interpretations of those international laws and the second reason is it puts us in an increased position of credibility . . . we adhere to the UNCLOS treaty in our operations, and it would make our position must stronger if we were signatories, on March 23, 2021, before the Committee on Armed Services of the Senate;Whereas the past Commander of United States Pacific Command, retired Admiral Harry B. Harris, stated, I believe that UNCLOS gives Russia the potential to, quote, unquote own almost half of the Arctic Circle, and we will not have that opportunity because of, we’re not a signatory to UNCLOS, on March 15, 2018, before the Committee on Armed Services of the Senate; andWhereas the past Commander of United States Pacific Command, Admiral Harry B. Harris, further stated, I think that by not signing onto it that we lose the creditability for the very same thing that we’re arguing for, and which is the following—accepting rules and norms in the international arena. The United States is a beacon—we’re a beacon on a hill but I think that light is brighter if we sign on to UNCLOS, on February 23, 2016, at a hearing before the Committee on Armed Services of the Senate;Whereas the past Secretary of the Navy, the Honorable Ray Mabus, stated that the UNCLOS treaty guarantees rights such as innocent passage through territorial seas; transit passage through, under and over international straits; and the laying and maintaining of submarine cables, and the convention has been approved by nearly every maritime power and all the permanent members of the UN Security Council, except the United States, on February 16, 2012, before the Committee on Armed Services of the Senate;Whereas the past Secretary of the Navy, the Honorable Ray Mabus, further stated, Our notable absence as a signatory weakens our position with other nations, allowing the introduction of expansive definitions of sovereignty on the high seas that undermine our ability to defend our mineral rights along our own continental shelf and in the Arctic. and that the Department strongly supports the accession to UNCLOS, an action consistently recommended by my predecessors of both parties, on February 16, 2012, before the Committee on Armed Services of the Senate;Whereas the past Chairman of the Joints Chiefs of Staff, General Joseph F. Dunford, stated, The Convention provides legal certainty in the world’s largest maneuver space., that access would strengthen the legal foundation for our ability to transit through international straits and archipelagic waters; preserve our right to conduct military activities in other countries’ Exclusive Economic Zones (EEZs) without notice or permission; reaffirm the sovereign immunity of warships; provide a framework to counter excessive maritime claims; and preserve our operations and intelligence-collection activities, and joining the Convention would also demonstrate our commitment to the rule of law, strengthen our credibility among those nations that are already party to the Convention, and allow us to bring the full force of our influence in challenging excessive maritime claims, on July 9, 2015, before the Committee on Armed Services of the Senate;Whereas the past Chairman of the Joints Chief of Staff, General Joseph F. Dunford, further stated that by remaining outside the Convention, the United States remains in scarce company with Iran, Venezuela, North Korea, and Syria and by failing to join the Convention, some countries may come to doubt our commitment to act in accordance with international law, on July 9, 2015, before the Committee on Armed Services of the Senate;Whereas the past President and Chief Executive Officer of the United States Chamber of Commerce, Mr. Thomas J. Donahue, stated that we support joining the Convention because it is in our national interest—both in our national security and our economic interests, becoming a party to the Treaty benefits the U.S. economically by providing American companies the legal certainty and stability they need to hire and invest, and companies will be hesitant to take on the investment risk and cost to explore and develop the resources of the sea—particularly on the extended continental shelf (ECS)—without the legal certainty and stability accession to LOS provides, on June 28, 2012, before the Committee on Foreign Relations of the Senate;Whereas the past President and Chief Executive Officer of the United States Chamber of Commerce, Mr. Thomas J. Donahue, further stated that the benefits of joining cut across many important industries including telecommunications, mining, shipping, and oil and natural gas, and joining the Convention will provide the U.S. a critical voice on maritime issues—from mineral claims in the Arctic to how International Seabed Authority (ISA) funds are distributed, on June 28, 2012, before the Committee on Foreign Relations of the Senate;Whereas the past Commandant of the United States Coast Guard, retired Admiral Paul Zukunft, stated on February 12, 2016, With the receding of the icepack, the Arctic Ocean has become the focus of international interest., All Arctic states agree that the Law of the Sea Convention is the governing legal regime for the Arctic Ocean . . . yet, we remain the only Arctic nation that has not ratified the very instrument that provides this accepted legal framework governing the Arctic Ocean and its seabed., and Ratification of the Law of the Sea Convention supports our economic interests, environmental protection, and safety of life at sea, especially in the Arctic Ocean.;Whereas the past Chief of Naval Operations, Admiral John M. Richardson, stated that acceding to the Convention would strengthen our credibility and strategic position, and we undermine our leverage by not signing up to the same rule book by which we are asking other countries to accept, on July 30, 2015, in his nomination hearing before the Committee on Armed Services of the Senate;Whereas the past Chief of Naval Operations, Admiral John M. Richardson, further stated that becoming a part of [UNCLOS] would give us a great deal of credibility, and particularly as it pertains to the unfolding opportunities in the Arctic, and this provides a framework to adjudicate disputes, on July 30, 2015, in his nomination hearing before the Committee on Armed Services of the Senate; andWhereas the past United States Special Representative of State for the Arctic and former Commandant of the Coast Guard, Admiral Robert Papp, Jr., stated that as a non-party to the Law of the Sea Convention, the U.S. is at a significant disadvantage relative to the other Arctic Ocean coastal States, those States are parties to the Convention, and are well along the path to obtaining legal certainty and international recognition of their Arctic extended continental shelf, and becoming a Party to the Law of the Sea Convention would allow the United States to fully secure its rights to the continental shelf off the coast of Alaska, which is likely to extend out to more than 600 nautical miles, on December 10, 2014, before the Subcommittee on Europe, Eurasia, and Emerging Threats of the Committee on Foreign Affairs of the House of Representatives: Now, therefore, be itThat the House of Representatives—(1)affirms that it is in the national interest for the United States to become a formal signatory of the United Nations Convention on the Law of the Sea (UNCLOS), done at Montego Bay, Jamaica, December 10, 1982;(2)urges the United States Senate to give its advice and consent to the ratification of the UNCLOS; and(3)recommends the ratification of the UNCLOS remain a top priority for the Federal Government, the importance of which was most recently underscored by the strategic challenges the United States faces in the Asia-Pacific, the Arctic, and the Black Sea regions.